Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18, 20, 37, 38 and 63 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claim 1.
Claim 1 recites a laser system for performing laser operations, the system comprising: each laser diode assembly comprising: a plurality of laser diodes capable of producing an individual blue laser beamlet along a laser beamlet path; and a means for aligning and spacing the laser beamlets, whereby the laser beamlet paths for each of the laser diodes is parallel with and not coincident with the other laser beamlet paths, thereby defining first parallel beamlet paths spaced apart at a first predetermined distance; and, a means for spatially combining the individual blue laser beamlets from each of the plurality of laser diode assemblies, to make a combined laser beam having a single spot in a far-field that is capable of being coupled into an optical fiber for delivery to a target material; wherein the means for spatially combining the individual blue laser beamlets interlaces the beamlets from each of the plurality of laser diode assemblies, on the parallel beamlet paths, and in optical association with each laser diode; thereby defining second parallel beamlet paths spaced apart at a second 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
1/29/2021